Citation Nr: 0827600	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder for the period of 
June 10, 1997 to October 27, 2004.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder in excess of 50 percent for the period of 
October 28, 2004 to February 21, 2008.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder in excess of 70 percent on and after February 
22, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and Board remands.  


FINDINGS OF FACT

1.  For the period of June 10, 1997 to October 27, 2004, the 
veteran's post-traumatic stress disorder (PTSD) was 
manifested by moderate social and occupational impairment, 
with symptoms including restricted affect, tangential speech, 
impaired short-term memory, concentration difficulty, 
depression, anxiety, flashbacks, sleep disturbance, 
nightmares, suicidal thoughts, relationship problems, 
hypervigilance, intrusive thoughts, and exaggerated startle 
response.

2.  From October 28, 2004 to February 21, 2008, the veteran's 
PTSD was manifested by moderate social and occupational 
impairment, with symptoms including depression, anxiety, 
social isolation, poor concentration, sleep difficulty, 
intrusive thoughts, flashbacks, nightmares, and suicidal 
thoughts.

3.  Since February 22, 2008, the veteran's PTSD is currently 
manifested by less than total social and occupational 
impairment, with symptoms including depression, disturbed 
sleep, impaired impulse control, flashbacks, nightmares, a 
poor relationship with family, and some delusions. 




CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation, but no 
more, for PTSD from June 10, 1997 to October 10, 2004 have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007). 

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period of October 28, 2004 to February 21, 
2008 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for an evaluation in excess of 70 percent 
for PTSD after February 22, 2008 are not met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.130, Diagnostic 
Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the veteran's 
claim, letters dated in June 2001 and November 2001 satisfied 
the duty to notify provisions with respect to the veteran's 
claim for service connection.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Following December 2001, June 2006, and 
November 2007 Board remands, letters dated in November 2004 
and December 2007 satisfied VA's duty to notify provisions 
with respect to his claim for an increased evaluation.  See 
id.  Further, a letter concerning the establishment of a 
disability rating and the effective date was sent in July 
2006.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted, ____ U.S.L.W. ____ (U.S. Jun. 
16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The veteran's service medical records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in September 1997, July 2002, 
February 2004, October 2004, June 2007, and February 2008.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
when an appeal is based on the assignment of an initial 
rating for a disability, following an initial award of 
service connection for this disability, the rule articulated 
in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Instead, the evaluation must be based on the 
overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  PTSD is rated 50 percent when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  PTSD is evaluated as 
100 percent disabling when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
41-50 reveals serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
DSM-IV at 46-47.  

In a December 2002 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 30 percent, effective from June 10, 1997.  The 
veteran subsequently filed a timely appeal of this decision 
seeking a higher disability rating.  In a March 2008 rating 
decision, the RO granted an increased evaluation of 50 
percent for PTSD, effective from October 28, 2004, and 
granted an increased evaluation of 70 percent for PTSD, 
effective from February 22, 2008.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (noting that the veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum benefit is awarded).

I.  Initial Evaluation, June 10, 1997 to October 27, 2004

VA treatment records from June 1996 to August 2004 reveal 
complaints of and treatment for PTSD.  The veteran's symptoms 
included sleep disturbance, flashbacks, difficulty 
functioning, anxiety, hypervigilance, intrusive thoughts, 
social isolation, irritability, anger, exaggerated startle 
response, numbing of emotions, loss of interest in 
activities, violent outbursts, restricted affect, difficulty 
concentrating, and depressed mood.  A July 1996 PTSD 
screening form notes the veteran's complaints of intrusive 
thoughts, nightmares, flashbacks, numbing of emotions, loss 
of interest in activities, violent outbursts, and sleep 
disturbance.  The veteran scored 134 on the Mississippi Scale 
for Combat-Related PTSD.  The diagnosis was chronic PTSD.  
Treatment records from December 1996 to June 1997 reveal the 
veteran's complaints of poor sleep, flashbacks, problems with 
his children, inability to function, anxiety, hypervigilance, 
intrusive thoughts, irritability, anger, and exaggerated 
startle response.  The veteran indicated that he did not feel 
close to anyone, that he was sleeping with a shotgun, and 
that he was not working.  The diagnosis was chronic PTSD.

In an August 1997 Compensation and Pension Social Survey, the 
veteran reported that he had been married for 17 years, but 
that he was separated.  He also indicated that he was 
unemployed and had not worked since October 1996.  He noted 
symptoms including flashbacks and nightmares.

In September 1997, the veteran underwent a VA examination for 
PTSD.  The veteran reported that he was fired from his job in 
October 1996, and that he has not worked since that time.  He 
revealed that he was married in 1970 and separated in 1987, 
and that he has three children who live with his wife.  He 
indicated that he lived with his girlfriend.  He also stated 
that he was hospitalized in 1987 for psychiatric reasons.  
Mental status examination revealed the veteran to be 
appropriately dressed.  He was logical and coherent, and his 
mood and affect were normal.  He reported nightmares, sleep 
disturbance, detachment, and problems showing emotion.  He 
stated that he kept in contact with his family.  The 
diagnosis was prolonged PTSD.  A GAF score of 65-70 was 
assigned, which the VA examiner indicated revealed mild 
social impairment and moderate industrial impairment.

A June 1999 VA medical assessment of the veteran's ability to 
do work-related activities revealed that the veteran had poor 
to no ability to follow rules, deal with the public, interact 
with supervisors, deal with work-related stress, concentrate, 
understand complex instructions, understand detailed 
instructions, maintain his personal appearance, and behave in 
an emotionally stable manner.  The veteran showed a fair 
ability to relate to co-workers, use judgment, function 
independently, understand simple job instructions, relate 
predictably in social situations, and demonstrate 
reliability.  Another June 1999 VA treatment record indicated 
that the veteran had poor to no ability to deal with the 
public, deal with work-related stress, concentrate, and 
relate predictably in social situations.  The veteran had a 
fair ability to follow work rules, relate to co-workers, use 
judgment, interact with supervisors, behave in an emotionally 
stable manner, and demonstrate reliability.  He had a good 
ability to function independently and maintain his personal 
appearance, and he had an unlimited and very good ability to 
understand complex, detailed, and simple instructions.  The 
diagnosis was PTSD, and a GAF score of 65 was assigned.


A July 1999 VA treatment record noted that the veteran's 
symptoms included nightmares, flashbacks, intrusive 
recollections, avoidance behaviors, restricted range of 
affect, decreased interest in current activities, sleep 
disturbance, irritability, and difficulty concentrating.  A 
GAF score of 31 was assigned, and the VA physician stated 
that the veteran was "permanently and totally disabled as a 
result of his post-traumatic stress disorder."  The veteran 
had poor to no ability to relate to co-workers, deal with the 
public, interact with supervisors, deal with work-related 
stress, understand complex instructions, behave in an 
emotionally stable manner, and relate predictably in social 
situations.  He had a fair ability to follow work rules, use 
judgment, function independently, concentrate, understand 
detailed or simple instructions, maintain his personal 
appearance, and demonstrate reliability.  An August 1999 VA 
treatment note reveals the veteran's complaints of problems 
with his family and with relationships, difficulty being 
around others, inability to sit with his back to a door, 
social isolation, rage, and anger.  The veteran stated that 
he lived with a friend, that he was unemployed, and that his 
last job was in 1996.  He indicated that his leisure 
activities included gambling and genealogy.  An October 2001 
VA treatment record revealed a GAF score of 38.

SSA records reveal that the veteran was found disabled for 
benefit purposes and awarded disability benefits.  In a 
January 2000 interview, the veteran was observed to have 
difficulty with coherency and answering.  The interviewer 
noted that some of the veteran's answers were not related to 
the question asked.  The veteran reported suicidal 
tendencies, flashbacks, and sleep disturbance.  The veteran 
also stated that he stopped working in 1996 partially due to 
his PTSD symptoms and the trouble of dealing with the stress 
of everyday life.  In a March 2000 psychiatric review, the 
veteran complained of recurrent and intrusive recollections 
of a traumatic experience which are the source of marked 
distress.  The veteran's abilities to understand and remember 
detailed instructions, to carry out detailed instructions, to 
interact appropriately with the general public, to ask simple 
questions or request assistance, to accept instructions and 
respond appropriately to criticism from supervisors, to get 
along with co-workers and peers without distracting them or 
exhibiting behavioral extremes, to maintain a socially 
appropriate behavior and adhere to basic standards of 
neatness and cleanliness, and to set realistic goals or make 
plans independently of others were moderately limited.  His 
abilities to maintain attention and concentration for 
extended periods, to perform activities within a schedule, to 
maintain attendance, to be punctual, to complete a normal 
workday and work week without interruptions, and to respond 
appropriately to changes in the work setting were markedly 
limited.  His abilities to remember locations and work-like 
procedures, to understand and remember very short and simple 
instructions, to carry out very short and simple 
instructions, to make simple work-related decisions, to be 
aware of normal hazards and take appropriate precautions, and 
to travel in unfamiliar places or use public transportation 
were not significantly limited.  The conclusion was that the 
veteran had severe symptoms of PTSD, would have difficulty 
sustaining the pace of a competitive work environment, and 
would have difficulty adapting to routine changes in a work 
environment.

In July 2002, the veteran underwent another VA PTSD 
examination.  He complained of suicidal thoughts with no 
attempts, varied mood, crying in his sleep, sleep 
disturbance, nightmares, daily intrusive thoughts, extreme 
social isolation, and depressed mood.  He denied audio and 
visual hallucinations and delusions.  He reported that he was 
living alone but that he was in a relationship.  He indicated 
that he had no friends and was involved in very few 
activities.  Mental status examination revealed the veteran 
to be fairly neat, clean, alert, and fully oriented.  He was 
logical and coherent, but somewhat tangential, but not 
circumstantial.  Eye contact was good, and the veteran's 
voice was soft but generally well-modulated.  He was pleasant 
and cooperative, but became irritable very easily.  He showed 
moderate depression and moderate anxiety, but no increased 
startle response.  He denied suicidal or homicidal ideation.  
The veteran's abstraction ability was poor, judgment was 
normal, and concentration and memory were intact.  The 
veteran scored a 35 on the Beck Depression Inventory, which 
indicates an extremely severe range of depression.  The 
veteran endorsed frequent guilt, feelings of being punished, 
and having lost the ability to cry.  The veteran scored 135 
on the Mississippi Scale for Combat-Related PTSD, which the 
VA examiner noted is within the average range for Vietnam 
combat veterans.  The diagnosis was PTSD, and a GAF score of 
70 was assigned for the veteran's PTSD symptoms.

In an April 2003 VA treatment record, the veteran complained 
of flashbacks, nightmares, night sweats, intrusive thoughts, 
depressed mood, irritability, and inability to function in a 
normal competitive environment.  The veteran denied suicidal 
or homicidal ideation.  The treatment record also revealed 
that the veteran's PTSD symptoms made him unable to sustain 
gainful employment.  The record also revealed that he was 
unable to concentrate, unable to remember instructions, had 
difficulty understanding complex instructions, had poor 
recent memory, was depressed, had difficulty relating to 
people, was unable to establish work relations, isolated to 
prevent violence, and became irritable when he was around 
people.  The report concluded that the veteran's prognosis 
was poor.

In February 2004, the veteran underwent a VA PTSD 
examination.  He complained of flashbacks, nightmares, night 
sweats, repression of feelings, lack of deep feelings for 
anyone, and anger.  Mental status examination revealed the 
veteran to be well-groomed and cooperative.  Eye contact was 
direct, impulse control was conforming, and speech was normal 
but faint.  The veteran was alert and fully oriented and his 
mood was within normal limits.  He denied suicidal and 
homicidal ideation.  His thought process was goal-directed 
and his thought content was rational and logical.  Short-term 
memory was impaired, and the veteran had poor concentration.  
Judgment and insight were fair.  The veteran scored 115 on 
the Mississippi Scale for Combat-Related PTSD, which the VA 
examiner noted to be in the mild range for the presence of 
PTSD.  The veteran scored 33 on the Beck Depression 
Inventory, which was in the extremely severe range for 
depression.  The VA examiner diagnosed PTSD and major 
depressive disorder, and assigned a GAF score of 65 for PTSD.  
The VA examiner noted that it could not be said that the 
veteran's PTSD was keeping him from gainful employment.

An August 2004 VA treatment record revealed that the 
veteran's active symptoms of PTSD included isolation, no 
social life, avoidance of crowds and people, irritability, 
intrusive thoughts, poor sleep, nightmares, flashbacks, 
difficulty with concentration, problems with recent memory, 
difficulty following instructions, and inability to sustain 
gainful employment.  The veteran denied suicidal or homicidal 
ideation.  The report noted that the veteran's prognosis was 
poor and that he was deteriorating.  A GAF score of 38 was 
assigned.


The Board finds that the criteria for an evaluation in excess 
of 30 percent for PTSD for the period of June 10, 1997 to 
October 27, 2004 have been met.  The veteran reported 
flashbacks, anxiety, sleep disturbance, nightmares, 
depression, anger, suicidal thoughts, and avoidance behavior.  
The veteran also reported poor concentration and short-term 
memory, relationship problems, exaggerated startle response, 
hypervigilance and intrusive thoughts.  The medical evidence 
showed that the veteran was alert and fully oriented, had 
good eye contact, had good hygiene, a logical thought 
process, and was cooperative.  The medical evidence further 
showed that the veteran had a restricted affect, tangential 
speech, poor to no ability to understand complex commands, 
suicidal thoughts, impaired short-term memory, concentration 
difficulty, was depressed and anxious, and had a poor 
abstraction ability.  The veteran also had poor to no ability 
to relate to co-workers and difficulty relating to others.  A 
50 percent evaluation is for assignment in this case for the 
time period of June 10, 1997 to October 27, 2004.  Although 
the evidence showed that the veteran had fair judgment and 
the evidence did not demonstrate panic attacks, the resulting 
manifestations of the veteran's PTSD were restricted affect, 
poor to no ability to understand complex commands, tangential 
speech, short-term memory impairment, poor abstraction 
ability, disturbances of motivation and mood, and difficulty 
maintaining effective relationships, both social and 
occupational.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Accordingly, an evaluation of 50 percent for PTSD is 
warranted for the period of June 10, 1997 to October 27, 
2004.

However, an evaluation in excess of 50 percent for the time 
period of June 10, 1997 to October 27, 2004 is not warranted.  
Although the veteran has reported some suicidal thoughts, he 
has consistently denied homicidal ideations; obsessional 
rituals which interfere with routine activities have not been 
shown; the veteran's speech has not been shown to be 
intermittently illogical, obscure, or irrelevant; and he does 
not have near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  Impaired impulse control has not been shown.  
Moreover, evidence of spatial disorientation and neglect of 
personal appearance and hygiene is not of record.  Finally, 
although the veteran has difficulty in establishing and 
maintaining relationships, the inability to do so has not 
been shown.  Accordingly, an evaluation in excess of 50 
percent for the time period of June 10, 1997 to October 27, 
2004 is not warranted.


II.  Increased Evaluation in excess of 50 percent from 
October 28, 2004 to February 21, 2008

In October 2004, the veteran underwent a VA PTSD examination.  
He revealed that he lived alone, was not in a relationship, 
and spent time solving jigsaw puzzles and watching sports.  
He reported that he had some friends, but that he did not see 
them often, and was more comfortable by himself.  He 
complained of increased depression, anger, road rage, an 
increase in crying spells when thinking about his family, 
suicidal thoughts, anxiety, occasional panic attacks when in 
traffic, sleep disturbance, nightmares, night sweats, 
intrusive thoughts which interfere with daily activities, 
flashbacks, exaggerated startle response, and hypervigilance.  
Mental status examination revealed the veteran to be alert 
and fully oriented, well-groomed, logical, and coherent.  He 
was not tangential, but he was somewhat more circumstantial.  
His eye contact was good, but his responses were somewhat 
slower.  He was pleasant and cooperative, his mood was mildly 
dysphoric, and his affect was appropriate.  He had anxiety 
when talking about Vietnam.  His abstraction ability was in 
the low average range.  Concentration, memory, and judgment 
were intact.  The VA examiner noted that the veteran's 
circumstantial speech and slowing of word finding were caused 
by a cerebrovascular accident.  The diagnosis was PTSD, and a 
GAF score of 55 for PTSD was assigned.

VA treatment records from October 2004 to January 2007 reveal 
continued treatment for PTSD.  The veteran complained of 
sleep disturbance, social isolation, nightmares, flashbacks, 
inability to function in a normal competitive work 
environment, inability to concentrate, avoidance of trauma-
related stimuli, and poor memory.  Mental status examinations 
revealed the veteran's mood and affect to be abnormal.  He 
was consistently alert and fully oriented, had good 
concentration, and denied hallucinations, delusions, and 
suicidal or homicidal ideation.  The veteran's GAF score 
throughout this period was 38.  

In June 2007, the veteran underwent another VA PTSD 
examination.  He complained of intrusive thoughts, 
nightmares, and other symptoms described in previous 
examinations but not reported.  The veteran scored 20 on the 
Mississippi Scale for Combat-Related PTSD, which indicates 
the presence of moderate to severe depression.  He scored a 
20 on the Beck Depression Inventory, which also indicates 
moderate to severe depression.  The veteran scored 125 on the 
Mississippi Scale for Combat-Related PTSD, which is in the 
moderate range for the presence of PTSD symptoms.  Mental 
status examination revealed that the veteran's hygiene was 
appropriate, his eye contact was direct, and his impulse 
control was appropriate.  His speech was normal, but an 
occasional impairment of speech was barely noticeable and was 
reportedly due to a stroke.  The veteran was alert and fully 
oriented, and his mood was aggravated.  His thought content 
was rational and logical, and his thought process was goal-
directed.  His memory and concentration appeared normal, his 
insight was fair, and his judgment was intact.  The diagnoses 
were PTSD and major depressive disorder.  A GAF score of 55 
for PTSD was assigned.

The Board finds that an evaluation in excess of 50 percent 
for PTSD for the period of October 22, 2005 to February 21, 
2008 is not warranted.  The veteran's GAF scores during this 
period ranged from 38 to 55.  A score of 55 contemplates 
moderate symptoms, such as moderate difficulty in social and 
occupational functions, having few friends, and having 
conflicts with peers.  See DSM-IV, 46-47.  A GAF score of 38 
contemplates serious symptoms such as suicidal ideations, 
serious impairment of social and occupational functioning, 
and/or severe obsessional rituals.  See DSM-IV, 46-47.  The 
veteran's symptoms during this time period are not well 
reflected by that score because there were no obsessional 
rituals or suicidal ideations reported or found.  Although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence.  
See Carpenter, 8 Vet. App. at 242. 

The other evidence of record also does not support an 
evaluation in excess of 50 percent.  The evidence 
consistently demonstrated that the veteran was depressed, 
anxious, and isolated, with poor concentration, sleep 
difficulties, intrusive thoughts, flashbacks, and nightmares.  
The evidence also consistently showed, however, that the 
veteran was alert and oriented, was well-groomed, had good 
eye contact, had fair insight and judgment, and intact.  
Although the veteran once reported suicidal thoughts, he 
expressed no plan or intent.  In addition, although the 
veteran was noted to have circumstantial speech, this was 
determined to be the result of a cerebrovascular accident and 
not his PTSD.  These symptoms demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  But the evidence of record does not show 
speech difficulty due to PTSD, suicidal ideation, impaired 
impulse control, obsessional rituals, spatial disorientation, 
or neglect of hygiene, and showed that the veteran was able 
to function independently.  Accordingly, the criteria for a 
70 percent evaluation have not been shown.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 50 percent for PTSD 
from October 28, 2004 to February 21, 2008.  38 U.S.C.A. 5110 
(West 2002 & Supp. 2007); see also Hart, 21 Vet. App. 505.

III.  Current Evaluation, on and after February 22, 2008

In February 2008, the veteran underwent another VA PTSD 
examination.  The veteran complained of rage, dislike of 
people, moderate depression, anxiety, social isolation, panic 
attacks in traffic, feelings of continuous imminent threat, 
suspiciousness, sensitivity to loud noises, sleep impairment, 
and nightmares.  The VA examiner noted that the veteran's 
affect was not flattened, that his mood was apathetic, and 
that the veteran reported low motivation which was impacted 
by heavy marijuana use.  The veteran denied any obsessive 
rituals and excessive worry, and also denied experiencing 
near continuous panic or depression.  The veteran had no 
memory loss for names, directions, or recent events.  The VA 
examiner reported slight circumstantial thinking, but noted 
that the veteran was easily brought back to topic.  There was 
no intermittent, illogical, obscure, irrelevant, or 
stereotyped speech.  There was also no evidence of gross 
impairment in thought process or communication, and there was 
no evidence of persistent delusions or hallucinations other 
than fleeting visions of rats out of his peripheral vision.  
The veteran's impulse control was impaired, as evidenced by 
unprovoked irritability with periods of violence.  The 
veteran reported difficulty with interpersonal relationships, 
indicating that he does not get along with his family and 
does not keep in contact with his brother or children.  He 
also revealed a longstanding difficulty in establishing and 
maintaining effective work and social relationships.  There 
was no grossly inappropriate behavior, and the veteran denied 
suicidal ideation.  Although the veteran reported thoughts of 
killing others, he denied plan or intent.  The veteran scored 
140 on the Mississippi Scale for Combat-Related PTSD, which 
is consistent with the presence of PTSD.  The veteran scored 
35 on the Beck Depression Inventory II, which indicates a 
severe level of depressive symptoms.

Upon mental status examination, the veteran was alert and 
fully oriented, adequately groomed and dressed, and 
cooperative.  His mood was euthymic and his affect was 
congruent.  The veteran's thought process was clear and goal-
directed, although at times he had to be brought back to 
topic.  There was no evidence that the veteran was responding 
to internal stimuli, but the veteran reported some incidents 
of seeing rats out of the corner of his eye.  He indicated 
that he realized they were not real.  The veteran also 
indicated his belief that others intend to harm him.  
However, the VA examiner found that this was not a specific 
delusion, but more of a general feeling of being unsafe.  The 
veteran's speech was articulate and clear and within normal 
limits for volume, rate, and rhythm.  The veteran's speech 
was, however, a bit slurred as a result of a stroke.  The 
veteran's short-term memory was intact, but he was only able 
to correctly recall two out of three times on intermediate 
and delayed memory tasks.  The veteran's mental control was 
impaired, and the veteran was unsuccessful at the serial 
seven task.  His attention and concentration were also 
impaired.  His impulse control was within normal limits 
during the interview, but the veteran reported a history of 
poor impulse control including anger outbursts.  The 
veteran's abstract reasoning skills were fair and his insight 
and judgment were intact.  The VA examiner concluded that the 
veteran was able to complete the activities of daily living.  
The diagnoses were chronic PTSD, recurrent moderate major 
depressive disorder, cannabis abuse, and cognitive disorder 
secondary to cerebrovascular accident.  A GAF score of 60 
based on PTSD symptoms was assigned.  The VA examiner noted 
that the veteran was experiencing moderate symptoms.

The veteran's current 70 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The evidence of record does not support an evaluation in 
excess of 70 percent on and after February 22, 2008.  The 
only GAF score during this period was 60, which contemplates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  DSM-IV at 46-47.  
Although GAF scores are important when evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter, 8 Vet. App. at 242.  

The other evidence of record demonstrates the veteran had 
depression, disturbed sleep, impaired impulse control, 
flashbacks, and nightmares.  The veteran was not close to his 
family.  The evidence also shows that the veteran was clean 
or had an appropriate appearance, was alert and oriented, and 
was independent in his activities of daily living.  The 
veteran had no impaired thought processes, hallucinations, or 
suicidal ideations.  Although the veteran reported seeing 
rats in his peripheral vision, he indicated that he knew that 
they were not real.  In addition, although the veteran 
reported having thoughts of killing others, he had no plan or 
intent.  Although the veteran's symptoms are severe and 
demonstrate deficiencies in most areas, the symptoms do not 
indicate total social and occupational impairment and do not 
include such symptomatology as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting self or others, an intermittent inability 
to perform activities of daily living, including maintenance 
of minimal personal hygiene, disorientation to time and 
place, or memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, the criteria for a 100 
percent evaluation have not been met.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 70 percent for PTSD 
on and after February 22, 2008.  38 U.S.C.A. 5110; see also 
Hart, 21 Vet. App. 505.

IV.  Other Considerations

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  
Ratings in excess of 50 and 70 percent are provided for 
certain manifestations of service-connected PTSD but the 
medical evidence reflects that those manifestations are not 
present in this case.  The evidence of record does not 
demonstrate that the veteran's PTSD is an unusual or 
exceptional disability picture.  Accordingly, the RO's 
failure to consider referral of this issue for consideration 
of an extraschedular rating or failure to document its 
consideration did not prejudice the veteran.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

A rating of 50 percent, but no more, for PTSD for the period 
of June 10, 1997 to October 27, 2004 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 

An increased evaluation for PTSD in excess of 50 percent from 
October 28, 2004 to February 21, 2008 is denied.

An increased evaluation for PTSD in excess of 70 percent on 
and after February 22, 2008 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


